AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT
for the

District of NEVADA

 

United States of America )
v. )} Case No. 2:19-mj-00552-VCF
MARK )
LUCIANO ) Charging District: District of Montana
Defendant ) Charging District’s Case No. CR 19-86-GLG-SPW

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

US. District Court - District of Montana Courtroom No.: AS ORDERED
AS ORDERED

Place:

 

Date and Time: 08/13/2019 at 9:00 am

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

 

 

Date: July 26, 2019
Judge's signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE
Printed name and title

   
    

~____ RECEIVED
__— FILED SERVED ON

ENTERED COUNSEL/PARTIES OF RECORD

 

    
     
  

   
 

QURT
CLERK US DISTRICT ¢
DISTRICT OF NEVADA DEPUTY

   
 

 
